  Case 7:21-cv-00032-TTC Document 3 Filed 02/09/21 Page 1 of 2 Pageid#: 17




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

                                                  )
DOUGLAS B. PHILLIPS                               )
                                                  )
               Plaintiff,                         )   Civil Action No. 7:21cv00032
                                                  )
                       v.                         )   MEMORANDUM OPINION
                                                  )
ROBERT H. VOLLGRAFF, et al.,                      )   By: Hon. Thomas T. Cullen
                                                  )       United States District Judge
               Defendants.                        )


       Douglas Phillips brings this action alleging that defendants Robert Volgraff and Joseph

Phillips fraudulently deprived him of the benefits of an annuity policy. (See ECF No. 2 at 4.)

He seeks the court’s leave to proceed in forma pauperis against these defendants. Having

reviewed Phillips’s application and complaint, the court grants his request to proceed in forma

pauperis but concludes that it lacks jurisdiction over his complaint under 28 U.S.C. § 1332.

Therefore, the court will dismiss Phillips’s complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The alleged basis for this court’s jurisdiction over Phillips’s state-law cause of action is

diversity jurisdiction under 28 U.S.C. § 1332. (See id. at 2.) The exercise of diversity jurisdiction

requires that the cause of action concern an amount in controversy greater than $75,000 and

that the parties in the action be completely diverse. Complete diversity requires that every

defendant reside in a different state than the plaintiff. See Strawbridge v. Curtiss, 7 U.S. 267, 267,

2 L. Ed. 435 (1806).

       Phillips’s action is not completely diverse and is therefore beyond this court’s

jurisdiction. It is clear from the face of the complaint that Phillips and defendant Vollgraff
  Case 7:21-cv-00032-TTC Document 3 Filed 02/09/21 Page 2 of 2 Pageid#: 18




both reside in the state of Virginia. (See ECF No. 2 at 1–2.) Thus, the case lacks complete

diversity and is beyond this court’s diversity jurisdiction. See Strawbridge, 7 U.S. at 267.).

Therefore, the court will dismiss Phillips’s complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).

       ENTERED this 9th day of February, 2021.




                                            ________________________________
                                            /s/ Thomas T. Cullen
                                            HON. THOMAS T. CULLEN
                                            UNITED STATES DISTRICT JUDGE
